4Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 15 December 2021. Claims 1, 9, and 20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 15 December 2021 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's arguments filed 15 December 2021 have been fully considered and they are considered persuasive.
	The rejection has been removed.

35 U.S.C. 101
5. Applicant's arguments filed 15 December 2021 have been fully considered and they are not considered persuasive.

	The applicant argues “This is not an abstract idea. It is not by itself a mathematical concept, one of the enumerated methods of organizing human activity, or a mental process. 2019 Guidance at 52-53. In particular, this is not a "fundamental economic principle or practice", a "commercial or legal interaction", or "managing personal behavior or relationships or interactions between people." Id. This distinction is at least demonstrated by the recitation of limitations, such as "determining, by the one or more processors, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised model and a supervised model is used for determining the accuracy confidence score;" and "determining, by the one or more processors, that the results satisfy an accuracy quality threshold set for the task, wherein the determining is based on the accuracy confidence score for each result of the task"”

	The examiner respectfully disagrees. The applicant argues that the claims do not demonstrate a mathematical concept, one of the enumerated methods of organizing human activity, or a mental process and do not demonstrate a "fundamental economic principle or practice", a "commercial or legal interaction", or "managing personal behavior or relationships or interactions between people." and is therefore not an abstract idea. However, the determination of a score with an ensemble algorithm consisting of a supervised model and an unsupervised model describes mathematical calculations and mathematical relationships. The claims describe “a determination for the task to a customer system in response to the determination that the results satisfy the accuracy quality threshold” which is a process of determination for customers involving evaluation, observation and judgement. Furthermore, the “determining that the results and additional result satisfy the accuracy quality threshold set for the task” describes a commercial interaction where quality control is done to ensure that an accuracy quality threshold is set for a task. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process, commercial interaction, and mathematical concept. Therefore, the rejection is maintained.

“the claim, as a whole, integrates the alleged judicial exception into a practical application…At a minimum, the claims include limitations that reflect an improvement to the functioning of computer systems, or to another technology or technical field…As an example, the claims recite "determining, by the one or more processors, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised model and a supervised model is used for determining the accuracy confidence score;" and "determining, by the one or more processors, that the results satisfy an accuracy quality threshold set for the task, wherein the determining is based on the accuracy confidence score for each result of the task." These limitations recite an unconventional approach…”

The examiner respectfully disagrees. The applicant argues that the claims demonstrate practical application and are therefore not an abstract idea. However, the receiving information from the results of a task to determine an accuracy confidence score for the task with an ensemble algorithm for combining an unsupervised model and a supervised model and determining the results satisfy an accuracy quality threshold set for the task describes the receiving and transmitting information which are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d) and further indicates that mere receipt and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) so there is no inventive concept. Furthermore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues “…in Example 40 of the Subject Matter Eligibility Examples: Abstract Ideas…the Claim 1 in that example is patent-eligible because it recites a combination of additional elements including collecting information on the performance of a computing system or computing network, analyzing the collected information to determine it exceeds a threshold, and, in response, collecting additional information…Like that Claim 1, the claims here recite limitations including the collecting of particular information (e.g., receiving one or more results of a task), analyzing the collected information to make a determination …. determining that the results satisfy an accuracy quality threshold set for the task…”

The examiner respectfully disagrees. The applicant argues that according to subject matter eligibility example 40 the claims do not demonstrate an abstract idea. However, the subject matter eligibility example 40 describes the collecting information on the performance of a computing system or computing network, analyzing the collected information to determine it exceeds a threshold. However, the application does not specify the exceeding of a threshold but just “satisfying” an accuracy quality threshold. Furthermore, the collection of information in this application is not done through a network. Therefore, there are significant differences between the subject matter eligibility example 40 and the claims in the current application. Therefore, the subject matter eligibility example 40 does not demonstrate these claims are not an abstract idea and the rejection is maintained.

The applicant argues “Claims 1-20 may also be considered in comparison to the patent-eligible Claim 1 discussed in Example 42…Claim 1 is patent-eligible because it recites a combination of additional elements including storing information, providing remote access over a network, converting information that was input by a user form one form to another form, automatically generating a message whenever the information is stored, and transmitting the message to users…Like that Claim 1, the claims here recite limitations that transform information received from users…The Claims are similarly directed to patentable subject matter.”

The examiner respectfully disagrees. The applicant argues that according to subject matter eligibility example 42 the claims do not demonstrate an abstract idea. However, subject matter eligibility example 42 describes the transmission of information when medical records are updated and generating a message to transmit patient information that was updated. This is very different compared to the determining of an accuracy confidence score for the task with an ensemble algorithm for combining an unsupervised model and a supervised model and determining the results satisfy an accuracy quality threshold set for the task. Therefore, the subject matter eligibility example 40 does not demonstrate these claims are not an abstract idea and the rejection is maintained.

35 U.S.C. 102
6. Applicant's arguments filed 15 December 2021 have been fully considered and they are considered persuasive.
	The rejection has been removed.

35 U.S.C. 103
7. Applicant's arguments filed 15 December 2021 have been fully considered and they are not considered persuasive.

The applicant argues “Rehman fails to disclose, teach, or suggest determining, by the one or more processors, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised model and a supervised model is used for determining the accuracy confidence score, as independent Claim 1 recites. The Examiner asserts that this limitation is disclosed in paragraph [0414] of Rehman. (Office Action at 9). Applicant respectfully disagrees…Zizzamia does not make up for the deficiencies of Rehman.”

The examiner respectfully disagrees. The applicant argues that the prior art references Rehman and Zizzamia do not teach the stated portions of the claims. However, the reference Rehman teaches 0414 determining the accuracy 0163 confidence score for 0164 results of the task 0175 the representing of a likelihood and 0181 combining for 0414 determining the accuracy 0163 confidence score. This is combined with Zizzamia 0046 the application of fraud analysis 0174 the use of ensemble algorithms/process 0159 the application of supervised modeling and 0018 the use of unsupervised modeling to teach the portions of the amended claims as stated by the applicant. Therefore,  Zizzamia makes up for the deficiencies of Rehman and the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for receiving, one or more results of a task (Receiving Information; observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining, an accuracy confidence score for each result of the task  (Analyzing Information; evaluation and observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity, by utilizing Mathematical Concepts (calculating a score)); and providing a determination for the task in response to the determination that the results satisfy the accuracy quality threshold (Transmitting Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement and observation for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity and calculating a score utilizing Mathematical Concepts. That is, other than the processors, information processing system, and customer system, nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity and Mathematical Calculations. For example, receiving information from the results of a task encompasses what an employer/supervisor does when they watch their employees, an observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation and judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Furthermore, the processes recite calculating a score, a “Mathematical Concept”. Accordingly, the claim recites an abstract idea.
 These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[275] The information processing system 502 may be a personal computer system, a server computer system, a thin client, a thick client, a hand-held or laptop device, a tablet computing device, a multiprocessor system, a microprocessor-based system, a set top box, aActive 51736557.1 programmable consumer electronic, a network PC, a minicomputer system, a mainframe computer system, a distributed cloud computing system, or the like.

Which shows that this is a generic system being utilized for this process, such as a computing device, laptop, tablet, etc., as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the 
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 
Independent claims 19 and 20 also contain the identified abstract ideas above, with the additional element computer-readable non-transitory storage media and memory which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-18 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).


Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20140278771 to Rehman (hereinafter referred to as “Rehman”) in view of US publication number 20140058763 to Zizzamia (hereinafter referred to “Zizzamia”).

(A) As per claims 1/19/20, Rehman teaches receiving, by an information processing system, one or more results of a task (Rehman: [0217 the receiving of results from 0657 results from a task]); 
determining, an accuracy confidence score for each result of the task representing a likelihood and combining is used for determining the accuracy confidence score; (Rehman: [0414 determining the accuracy 0163 confidence score for 0164 results of the task 0175 the representing of a likelihood and 0181 combining for 0414 determining the accuracy 0163 confidence score]); 
determining, that the results satisfy an accuracy quality threshold set for the task, wherein the determining is based on the accuracy confidence score for each result of the task (Rehman: [0196 the results satisfy an accuracy quality threshold set for a task based on 0414 determining the accuracy 0163 confidence score for 0164 results of the task]); 
and providing, a determination for the task to a customer system in response to the determination that the results satisfy the accuracy quality threshold (Rehman: [0657 the providing determination of the task to a customer system 0261 in response to determination that satisfy 0196 the accuracy quality threshold]).

Zizzamia teaches
The application of fraud analysis (Zizzamia: [0046 the application of fraud analysis])
The use of ensemble algorithms/process (Zizzamia: [0174 the use of ensemble algorithms/process])
The application of supervised modeling (Zizzamia: [0159 The application of supervised modeling])
The use of unsupervised modeling (Zizzamia: [0018 The use of unsupervised modeling])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of the fraud analysis, ensemble algorithms, supervised modeling, and unsupervised modeling of Zizzamia as they are analogous art that describe the application of modeling along with the current invention which solve problems related to determination of measurements for fraud analysis, it is old and well-known to determine measurements for fraud analysis, and the combination would lead to better measurements for fraud analysis as taught in [0073] of Zizzamia.
Rehman also teaches processors 0075, computer-readable non-transitory storage media and memory 0076 for this and subsequent claims.

(B) As per claim 2, Rehman teaches receiving one or more results of the task as in claim 1. Rehman also teaches the application of additional results and data (Rehman: [0387 the application of additional results and data]); 
 results of the task: determining an accuracy confidence score for the result as in claim 1. Rehman also teaches the application of each and all additional results and data (Rehman: [0387 the application of each and all additional results and data]); 
and determining that the results satisfy the accuracy quality threshold set for the task, wherein the determining is further based on the accuracy confidence score as in claim 1. Rehman also teaches the application of additional results and data (Rehman: [0387 the application of additional results and data]). 

(C) As per claim 3, Rehman teaches determining the accuracy confidence score for each result of the task comprises: identifying, result of the task as in claim 1. Rehman also teaches a worker from organizations submitting information (Rehman: [0086 a worker from organizations submits information]); 
identifying, accuracy as in claim 1. Rehman also teaches the use of historical data and use by a worker or user (Rehman: [0499 the use of historical data 0447 the use by a worker or user]); 
and incorporating, the accuracy in the accuracy confidence score for the result as in claim 1. Rehman also teaches the use of historical data and use by a worker or user (Rehman: [0499 the use of historical data 0447 the use by a worker or user]); 

(D) As per claim 4, Rehman teaches prior to determining that the results satisfy the accuracy quality threshold set for the task, determining, an accuracy for the one or more results as in claim 1; 
and Active 51736557.1ATTORNEY DOCKETPATENT APPLICATION 083862.0121 43 of 47wherein the determining that the results satisfy an accuracy quality threshold is based further on the accuracy for the one or more results as in claim 1.
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly teach applying the confusion matrix.

The application of a confusion matrix (Zizzamia: [0392 the application of a confusion matrix])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of the confusion matrix of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality thresholds in data, it is old and well-known to determine quality thresholds in data, and the combination would lead to better determination of thresholds for data as taught in [0443] of Zizzamia.

(E) As per claim 5, Rehman teaches information is provided with each received result as in claim 1; 
and wherein determining the accuracy confidence score for each result of the task is further based on the information received for the result as in claim 1.
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly teach applying fraud analysis.
Zizzamia teaches
The application of fraud analysis (Zizzamia: [0046 the application of fraud analysis])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of the fraud analysis of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of measurements for fraud analysis, it is old and well-known to determine measurements for fraud analysis, and the combination would lead to better measurements for fraud analysis as taught in [0073] of Zizzamia.


Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly teach confirmed instances of assessed fraud.
Zizzamia teaches
Confirmed instances of assessed fraud (Zizzamia: [0211 Confirmed instances of fraud])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of confirmed instances of assessed fraud of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of fraud, it is old and well-known to determine fraud, and the combination would lead to better determination of fraud as taught in [0478] of Zizzamia.

(G) As per claim 7, Rehman teaches identifying that one of the one or more results of the task as in claim 1; 
and selectively including in the determination for the task based on the accuracy confidence score as in claim 1 
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly teach fraud results.
Zizzamia teaches
Fraud results (Zizzamia: [0211 Fraud results])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of fraud results of Zizzamia as they are analogous art along with the current invention which solve problems 

(H) As per claim 8, Rehman teaches the one or more results of the task are received, and wherein the accuracy quality threshold set for the task is set as in claim 1. Rehman also teaches workers and user and a plurality or group of workers or users (Rehman: [0379 a worker or user and 0370 groups of workers or users])
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly teach ranking.
Zizzamia teaches
The application of ranking (Zizzamia: [0501 the application of ranking])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of ranking of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

(I) As per claim 9, Rehman teaches the one or more results of the task are received, and wherein the accuracy quality threshold set for the task is set as in claim 1. Rehman also teaches a plurality or group of workers or users (Rehman: [0379 a worker or user and 0370 groups of workers or users])

(J) As per claim 10, Rehman teaches the result with respect to the determination for the task based on at least the accuracy confidence score for the result as in claim 1. Rehman also teaches the 

(K) As per claim 11, Rehman teaches determining that the results satisfy an accuracy quality threshold set for the task: determining, that the results the accuracy quality threshold set for the task as in claim 1. Rehman also teaches failing to satisfy a set threshold and (Rehman: [0215 failing to satisfy or meet a set threshold]); Active 51736557.1ATTORNEY DOCKETPATENT APPLICATION 083862.0121 44 of 47 
predicting, that will cause the results to satisfy the accuracy quality threshold set for the task as in claim 1. Rehman also teaches the use of a number of additional results (Rehman: [0633 use of a number of additional results]); 
and requesting, the number of additional results from one or more workers (Rehman: [0088 request the 0633 number of additional results 0379 from a worker or user]).
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly teach prior values.
Zizzamia teaches
The use of prior values (Zizzamia: [0346 the use of prior values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of prior values of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.


predicting, additional results from whom will cause the results to satisfy the accuracy quality threshold, in performing the task as in claim 11. Rehman also teaches predicting accuracy (Rehman: [0196 predicting results that satisfy an accuracy]); 
and requesting, additional results as in claim 11.
Although Rehman teaches the determination of accuracy quality thresholds, Rehman does not explicitly a number of workers and prior values.
Zizzamia teaches
The number of workers (Zizzamia: [0108 the number of workers])
The use of prior values (Zizzamia: [0346 the use of prior values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of number of workers and prior values of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

(M) As per claim 13, Rehman teaches at least one worker of the additional workers as in claim 11. Rehman also teaches use of a human agent and an automated agent (Rehman: [0092 the use of human agents and 0162 automated agents])

(N) As per claim 16, Rehman teaches the task types are based on Active 51736557.1ATTORNEY DOCKETPATENT APPLICATION 083862.0121 45 of 47 one or more actions involved in performing the task: a level of difficulty of the task; pre-requisites required for the task, a level of 
Although Rehman teaches the determination of tasks, Rehman does not explicitly use classification.
Zizzamia teaches
The use of classification (0086 the use of classification])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of tasks of Rehman with the application of classification of Zizzamia as they are analogous art along with the current invention which solve problems related task determination, it is old and well-known to determine tasks, and the combination would lead to better determination of tasks as taught in [0472] of Zizzamia.

(O) As per claim 17, Rehman teaches a task is one or more actions performed by a worker (Rehman: [0518 the task is an action taken by a worker or user]); 
a result for a task is an output generated by a worker performing that task (Rehman: [0533 the results for tasks are outputs generated 0392 by a worker or user performing a task]); 
and wherein the task is part of a workflow configured to determine (Rehman: [0246 the task as part of a workflow that is 0504 configured to determine]).
Although Rehman teaches tasks performed by workers, Rehman does not explicitly answer a question.
Zizzamia teaches
The answering of a question (Zizzamia: [0311 the answer of a question])


(P) As per claim 18, Rehman teaches the results satisfy the accuracy quality threshold as in claim 1. Rehman also teaches when the results as being below a set amount or threshold (Rehman: [0215 the results being below a specific threshold]) 
Although Rehman teaches accuracy quality thresholds, Rehman does not explicitly teach errors.
Zizzamia teaches
The application of errors (Zizzamia: [0169 the application of errors])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy quality thresholds of Rehman with the application of errors of Zizzamia as they are analogous art along with the current invention which solve problems related to determination of quality, it is old and well-known to determine quality, and the combination would lead to better determination of quality as taught in [0539] of Zizzamia.

11. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20140278771 to Rehman (hereinafter referred to as “Rehman”) in view of US publication number 20140058763 to Zizzamia (hereinafter referred to “Zizzamia”) in futher view of (Lu, J., Behbood, V., Hao, P., Zuo, H., Xue, S., & Zhang, G. (2015). Transfer learning using computational intelligence: A survey. Knowledge-Based Systems, 80, 14-23.) to Lu (hereinafter referred to as “Lu”).


and wherein the accuracy confidence score for each result of the task is determined as in claim 1 Rehman also teaches shared features (Rehman: [0197 the use of shared features]); 
Although Rehman teaches the determination of accuracy confidence scores, Rehman does not explicitly use of skills.
Zizzamia teaches
The use of skills (Zizzamia: [0052 the use of capabilities or skills])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman with the application of skills and capabilities of Zizzamia as they are analogous art along with the current invention which solve problems related quantifying capabilities and skills, it is old and well-known to quantify capabilities and skills, and the combination would lead to better quantifying of capabilities and skills as taught in [0472] of Zizzamia.
Although Rehman in view of Zizzamia teaches the determination of accuracy confidence scores with skills, Rehman in view of Zizzamia does not explicitly use vectors.
Lu teaches
The use of vectors (Lu: [Page 18 use of vectors])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores with skills of Rehman in view of Zizzamia with the vectors of Lu as they are analogous art along with the current invention which solve problems related quantifying capabilities and skills, it is old and well-known to quantify capabilities and skills, and the combination would lead to better quantifying of information as taught in [page 17] of Lu.

 (B) As per claim 15, Rehman teaches The method of Claim 14, further comprising: determining, the accuracy confidence score of each result as in claim 1. Rehman also teaches shared features (Rehman: [0136 shared features])
Although Rehman in view of Zizzamia teaches the determination of accuracy confidence scores with skills, Rehman in view of Zizzamia does not explicitly use Transfer Learning Independent Bayesian algorithms and optimal values.
Lu teaches
The application of optimal values (Lu: [page 16 the application of optimal values])
The use of transfer learning independent Bayesian algorithms (Lu: [page 17 use of transfer learning independent Bayesian algorithms])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of accuracy confidence scores of Rehman in view of Zizzamia with the transfer learning independent Bayesian algorithms and optimal values of Lu as they are analogous art along with the current invention which solve problems related quantifying scores , it is old and well-known to quantify scores, and the combination would lead to better quantifying of scores as taught in [page 18] of Lu.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130013546 A1
Bagchi; Sugato et al.
PROVIDING COMMUNITY FOR CUSTOMER QUESTIONS
US 20140288917 A1
Orsini; Francois et al.
Systems and Methods for Multi-User Multi-Lingual Communications

Shahabi; Cyrus et al.
SPATIAL CROWDSOURCING WITH TRUSTWORTHY QUERY ANSWERING
US 20160117628 A1
Brophy; Gary R. et al.
LANGUAGE TRANSLATION AND WORK ASSIGNMENT OPTIMIZATION IN A CUSTOMER SUPPORT ENVIRONMENT
US 20160314127 A1
Har-Noy; Shay et al.
ENHANCED CROWDSOURCED SEARCH AND LOCATE PLATFORM
US 20170039890 A1
Truong; Michael et al.
AUGMENTING TRANSPORT SERVICES USING DRIVER PROFILING
US 20120278263 A1
Borthwick; Andrew et al.
COST-SENSITIVE ALTERNATING DECISION TREES FOR RECORD LINKAGE
US 20170098172 A1
Ellenbogen; Michael et al.
Training Artificial Intelligence
US 20170185938 A1
Volkov; Andrii et al.
Task Similarity Clusters for Worker Assessment
US 20170185935 A1
Volkov; Andrii et al.
Worker Answer Confidence Estimation for Worker Assessment



13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/25/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683